Detailed Action

1.	This Office Action is responsive to the Application 17/123,788 filed 12/16/2020.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12/24/2020, 01/07/2021, 03/18/2021, 05/20/2021, 06/03/2021 and 08/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the 

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Kelly R. Preece (Reg. No. 55,550), on September 07th, 2021.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

Claim 1. (Currently amended) A method comprising:
sending, by a content management system, a file request link to a submitter client device associated with a submitter, the file request link generated in response to a request from a collecting user and associated with a collection folder, the file request link for use in collecting files in the collection folder from one or more submitters;
receiving, by the content management system, a file selected by the submitter based on the submitter accessing the file request link to the collection folder;
after the file is received, receiving, by the content management system and from the submitter, an update to the file by way of a web interface used by the submitter to access the content management system;
synchronizing the update to the file to at least one local folder of at least one client device associated with the submitter or at least one client device associated with the collecting user; and
in response to receiving the update, storing, by the content management system, the updated file in the collection folder, wherein each of the one or more submitters has limited rights to the collection folder, which comprise uploading rights for uploading one or more files to the collection folder and prohibits each of the one or more submitters from viewing files uploaded by other submitters of the one or more submitters associated with the collection folder.  

Claim 2. (Currently amended) The method of claim 1,  wherein receiving the update to the file comprises receiving an edit to content within the file.
Claim 4. (Currently amended) The method of claim 1, further comprising sending a notification to the at least one client device associated with the collecting user based on receiving the file.

Claim 8. (Currently amended) A content management system comprising:
at least one processor; and
a non-transitory computer-readable storage medium comprising instructions that, when executed by the at least one processor, cause the content management system to:
send a file request link to a submitter client device associated with a submitter, the file request link generated in response to a request from a collecting user and associated with a collection folder, the file request link for use in collecting files in the collection folder from one or more submitters;
receive a file selected by the submitter based on the submitter accessing the file request link to the collection folder;
after the file is received, receive, from the submitter, an update to the file by way of a web interface used by the submitter to access the content management system;
synchronize the update to the file to at least one local folder of at least one client device associated with the submitter or at least one client device associated with the collecting user; and
in response to receiving the update, store the updated file in the collection folder, wherein each of the one or more submitters has limited rights to the collection folder, which 

	Claim 9. (Currently amended) The content management system of claim 8, wherein receiving the update to the file comprises receiving an edit to content within the file.

Claim 11. (Currently amended) The content management system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the content management system to sending a notification to the at least one client device associated with the collecting user based on receiving the file.

	Claim 13. (Currently amended) The content management system of claim 12, wherein the instructions, when executed by the at least one processor, further cause the content management system to allow the collector to control the limited rights of the one or more submitters.

Claim 14. (Currently amended) The content management system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the content management 

Claim 15. (Currently amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a content management system to:
send a file request link to a submitter client device associated with a submitter, the file request link generated in response to a request from a collecting user and associated with a collection folder, the file request link for use in collecting files in the collection folder from one or more submitters;
receive a file selected by the submitter based on the submitter accessing the file request link to the collection folder;
after the file is received, receive, from the submitter, an update to the file by way of a web interface used by the submitter to access the content management system;
synchronize the update to the file to at least one local folder of at least one client device associated with the submitter or at least one client device associated with the collecting user; and
in response to receiving the update, store the updated file in the collection folder, wherein each of the one or more submitters has limited rights to the collection folder, which comprise uploading rights for uploading one or more files to the collection folder and prohibits each of the one or more submitters from viewing files uploaded by other submitters of the one or more submitters associated with the collection folder.

Claim 16. (Currently amended) The non-transitory computer-readable medium of claim 15, wherein receiving the update to the file comprises receiving an edit to content within the file.

Claim 18. (Currently amended) The non-transitory computer-readable medium of claim 15, further storing the instructions that, when executed by the at least one processor, cause the content management system to sending a notification to the at least one client device associated with the collecting user based on receiving the file.

Claim 19. (Currently amended) The non-transitory computer-readable medium of claim 15, further storing instructions that, when executed by the at least one processor, cause the content management system to allow a collector to control the limited rights of the one or more submitters.  

Claim 20. (Currently amended) The non-transitory computer-readable medium of claim 15, further storing instructions that, when executed by the at least one processor, cause the content management system to provide, for display to the submitter, a file upload user interface comprising an option to upload the file.

s 1-20 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Poirier (US 2014/0222917 A1) teaches a system and method for generating and/or using a reference link to a shared file or folder which is sharable among different users having shared access to the shared file or folder on a cloud storage system.  Also, Poirier also teaches a unique configuration of the reference link to the share file or folder using an identification of the root folder commonly shared by the different users and a relative path form the root folder identification to the shared file or folder.
	Prior Art Kirigin (US 2014/0067865 A1) teaches a system and method of sharing files between a link sharer and a link recipient over a network.  A folder sharing link is generated in response to a request by a link sharer, wherein the link provides a link recipient the ability to modify the contents of the folder.  In response to receiving an indication that the generated link has been activated by a link recipient, the system either automatically grants modification rights to the folder or requests manually approval from the link sharer to grant modification rights to the link recipient.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer-readable medium to perform the steps of: sending, by a content management system, a file request link to a 

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441